721 S.E.2d 661 (2011)
313 Ga. App. 454
WALKER
v.
The STATE.
No. A11A1663.
Court of Appeals of Georgia.
December 28, 2011.
*662 David Gladston Daniell, for appellant.
T. Rabb Wilkerson III, Dist. Atty., Daryl Elliott Manns, Asst. Dist. Atty., for appellee.
SMITH, Presiding Judge.
Wendell D. Walker was convicted of possession of cocaine with intent to distribute. His motion for new trial was denied, and he appeals, asserting only the general grounds.
Walker's perfunctory appellate brief contains less than three pages of argument in which he recites no facts, references no testimony or evidence, and simply lists a series of cases referring to the general standard of review and burden of proof in sufficiency cases. This brief is completely inadequate to support Walker's claim of error. See Court of Appeals Rule 25(c).
Nevertheless, we have reviewed the record on appeal and find the evidence sufficient to uphold Walker's conviction under the standard established in Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). Accord White v. State, 310 Ga.App. 386, 389-390(2)(a), 714 S.E.2d 31 (2011).
Judgment affirmed.
MIKELL, C.J., and DILLARD, J., concur.